                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

GINA S.,                                  )
                                          )
                           Plaintiff,     )
                                          )
                        v.                )                   No. 1:18-cv-03690-SEB-TAB
                                          )
ANDREW M. SAUL Commissioner of the Social )
Security Administration,                  )
                                          )
                           Defendant.     )


                ORDER ADOPTING REPORT AND RECOMMENDATION

       The Magistrate Judge submitted his Report and Recommendation on Plaintiff’s

Complaint for Judicial Review. The parties were afforded due opportunity pursuant to statute and

the rules of this Court to file objections; none were filed. The Court, having considered the

Magistrate Judge’s Report and Recommendation, hereby adopts the Magistrate Judge’s Report

and Recommendation.



               8/26/2019
       Date: _____________                    _______________________________
                                               SARAH EVANS BARKER, JUDGE
                                               United States District Court
                                               Southern District of Indiana



Distribution:

Brian J. Alesia
OFFICE OF REGIONAL CHIEF COUNSEL FOR SOCIAL SECURITY
brian.alesia@ssa.gov

Jonelle L. Redelman
REDELMAN LAW LLC
jonelle@redelmanlaw.com
Catherine Seagle
SOCIAL SECURITY ADMINISTRATION
catherine.seagle@ssa.gov

Julian Clifford Wierenga
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
julian.wierenga@usdoj.gov
